Exhibit 10.192

 

[g50981kii001.jpg]

 

February 18, 2019

 

By Mail

 

Jon E. Jipping

 

Re:  Amendment to Employment and Equity Agreements

 

Dear Jon:

 

As we discussed, in exchange for (1) your willingness to support and facilitate
succession planning by agreeing to relinquish your role as Chief Business Unit
Officer effective February 18, 2019, (2) your willingness to assume a leadership
role in another important project or initiative in the future, and (3) your
agreement to amend your December 21, 2012 Employment Agreement (the “Employment
Agreement”) by striking Section 7.c(ii)(B), ITC Holdings Corp. (the “Company”)
agrees that upon your voluntary termination of employment, your equity
compensation awards, which would otherwise be forfeited, will continue to vest
on their normal schedule if you do not meet the “retirement age” for continued
vesting (i.e., age 65) at the time of your separation, provided, however, that
you continue to perform in a satisfactory manner in your current position and
any future position(s), and at the time of your separation you are not under
investigation by the Company for conduct that would amount to Cause under
Section 7.a.(ii)(A)—(E) of the Employment Agreement.  In this regard, effective
as of the date you sign this letter, as set forth above, this letter hereby
amends and modifies the Employment Agreement and any equity compensation award
agreements, to which you are a party.  The terms of this letter shall also apply
to any future equity compensation award agreements.

 

With the exception of the amendments set forth above, all terms and provisions
of the Employment Agreement and equity compensation award agreements shall
continue unchanged and in full force and effect.  You acknowledge that no
promises or representations, oral or written, have been made regarding your
employment other than those expressly stated herein, and that you have not
relied on any other promises or representations relating to your employment in
signing this letter.

 

This letter may be executed in counterparts, each of which will be deemed an
original, but all of which will be deemed one and the same instrument.

 

[g50981kii002.jpg]

 

--------------------------------------------------------------------------------



 

Please sign and date this letter below and return the signed and dated letter to
me on or before February 22, 2019 to acknowledge the change in the terms and
conditions of the agreements referenced above.

 

We thank you for and look forward to your continued service with the Company.

 

 

Sincerely,

 

 

 

 

 

ITC Holdings Corp.

 

 

 

 

 

/s/ Linda H. Apsey

 

 

 

By: Linda H. Apsey

 

Title: President and Chief Executive Officer

 

 

ACKNOWLEDGED & AGREED:

 

 

 

 

 

/s/ Jon E. Jipping

 

 

 

Jon E. Jipping

 

 

 

Date:

2/18/2019

 

 

--------------------------------------------------------------------------------